Citation Nr: 0731749	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-00 846	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to benefits under 38 U.S.C.A. 
§ 1805 for a child born with spina bifida.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran upon whose service this claim is based had active 
military service from August 1966 to April 1969, from 
September 1969 to July 1970, and from February 1971 to 
September 1977.  The appellant in this matter is the 
veteran's biological child, for whom benefits are sought.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In the rating decision on appeal, the RO implicitly 
determined that new and material evidence had been received 
to reopen a previously denied claim of entitlement to 
benefits under 38 U.S.C.A. § 1805 for a child born with spina 
bifida and considered the claim on the merits.  The Board, 
however, must initially determine whether the appellant has 
presented new and material evidence sufficient to reopen the 
previously denied claim because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  As such, the Board has identified the issue as 
stated on the title page. 

The issue of entitlement to benefits under 38 U.S.C.A. § 1805 
for a child born with spina bifida is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO in Reno, 
Nevada, denied entitlement to benefits under 38 U.S.C.A. 
§ 1805 for a child born with spina bifida on the basis that 
the evidence indicated the appellant was diagnosed as having 
spina bifida occulta.  The Reno RO notified the appellant of 
the decision in December 1998 and informed her of her 
appellate rights; in a letter mailed to the appellant in 
November 1999, the RO provided her with a copy of the 
November 1998 rating decision and again provided her notice 
of her appellate rights.  The appellant did not file a notice 
of disagreement with the November 1998 rating decision.  

2.  There is evidence added to the record since the since the 
November 1998 rating decision that relates to an 
unestablished fact, and that evidence, when considered with 
the evidence previously of record, raises a reasonable 
possibility of a substantiating the claim of entitlement to 
benefits under 38 U.S.C.A. § 1805 for a child born with spina 
bifida.  


CONCLUSIONS OF LAW

1.  The November 1998 RO decision that denied entitlement to 
benefits under 38 U.S.C.A. § 1805 for a child born with spina 
bifida is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302(a) (2006).  

2.  Evidence received since the November 1998 decision is new 
and material, and the appellant's claim of entitlement to 
benefits under 38 U.S.C.A. § 1805 for a child born with spina 
bifida is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, 
the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the appellant's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 
3.814(a) (2007).  "Spina bifida" means any form and 
manifestation of spina bifida except spina bifida occulta.  
38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 3.814(c)(3) 
(2007).  

In a rating decision dated in November 1998, the Reno RO 
denied entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida on the basis that the evidence 
indicated the appellant was diagnosed as having spina bifida 
occulta.  The Reno RO notified the appellant of the decision 
in December 1998 and informed her of her appellate rights; in 
a letter mailed to the appellant in November 1999, the RO 
provided her with a copy of the November 1998 rating decision 
and again provided her notice of her appellate rights.  The 
appellant did not file a notice of disagreement with the 
November 1998 rating decision, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(a).  

Evidence of record at the time of the November 1998 rating 
decision included the report of a September 1997 CT (computed 
tomography) scan of the lumbar spine from Lassen Radiology; 
the impression was bilateral L5 pars defects along with 
scoliosis of the lumbar spine and accentuation of the 
lordotic curvature at the lumboscaral junction.  In a clinic 
note from the University of California Medical Center, 
Sacramento, dated in January 1998, it was noted that X-rays 
demonstrated dysplastic lamina of L5 with lumbar scoliosis.  
Also of record was an undated outpatient record from Carson 
Orthopedic Center showing the appellant was born in 
October 1974 and was 8 years old at the time of the visit.  
It was noted that an X-ray of the thoracolumbar spine showed 
spina bifida occulta on the left at approximately S1 and a 24 
degree scoliotic curve measuring from LL1 to L5, apex at L3.  

In the November 1998 rating decision, the Reno RO denied the 
claim for benefits under 38 U.S.C.A. § 1805 on the basis that 
the appellant was diagnosed as having spina bifida occulta 
and therefore did not meet the basic criteria for benefits 
under 38 U.S.C.A. § 1805.  

Evidence added to the record since the November 1998 rating 
decision includes a September 1998 outpatient record from an 
assistant professor of adult and pediatric spine surgery who 
noted that X-rays of the lumbar spine demonstrated a lumbar 
levoscoliosis T12-L4 measuring 27 degrees, and he said that 
spina bifida occulta at L5 was also noted.  

Also added to the record were service records for the 
appellant's father showing he had service in Vietnam from 
May 1971 to March 1972.  In addition the appellant submitted 
a copy of her birth certificate showing she was born in 
October 1974.  

Other evidence added to the record includes a May 2000 
examination report from Eastern Sierra Medical Group in which 
the physician said there was a mild thoracolumbar scoliosis 
with concavity in the lumbar region to the right, and he said 
there was some paraspinous fullness in the left lumbar region 
from L1 to L5.  The physician stated that X-rays of the 
lumboscaral spine revealed L5 spina bifida, moderate 
degenerative disc disease at L5-S1, and a 15 degree lumbar 
scoliosis with concavity to the right.  Also submitted by the 
appellant was a July 2002 note from Washoe Family Care/Washoe 
Urgent Care in which the health care provider said the 
appellant has spina bifida and associated back pain, cannot 
stand to work, and has trouble sitting for long periods.  In 
addition, a January 2003 letter from Washoe Medical Center 
states that the appellant has a history of spina 
bifida/scoliosis with chronic back pain and uses a cane to 
assist with ambulation.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence added to the record since the November 1998 
rating decision.  At this stage, the credibility of new 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

On review of the evidence added to the record since the 
November 1998 rating decision, the Board finds that there is 
added evidence that is not duplicative or cumulative of the 
evidence previously of record as it comes from different 
health care providers and relates to evaluation and treatment 
subsequent to the evidence previously of record.  Among the 
added evidence are medical reports stating the appellant has 
spina bifida without limiting it to spina bifida occulta, 
which was the basis of the prior denial of the claim.  This 
includes the examination report from Eastern Sierra Medical 
Group in which the physician specifically referred to his 
interpretation of X-rays, which he said revealed spina 
bifida.  Because the added evidence includes medical evidence 
that states the appellant has spina bifida and does not limit 
it to spina bifida occulta, it raises a reasonable 
possibility of substantiating the claim.  Because the 
evidence is both new and material, the claim may be, and is, 
reopened.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida is reopened, and the appeal is allowed 
to that extent only.  


REMAND

The claim of entitlement to benefits under 38 U.S.C.A. § 1805 
for a child born with spina bifida having been reopened, it 
must be reviewed on a de novo basis.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  
38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina 
bifida" includes all forms and manifestations of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 
38 C.F.R. § 3.814(c)(3).  

As described in the narrative above, there is medical 
evidence that reports the veteran has spina bifida occulta, 
but there is also medical evidence that refers to X-ray 
evidence of spina bifida and does not limit it to spina 
bifida occulta.  

In VAOPGCPREC 5-99, VA's General Counsel held that 
38 U.S.C.A. § 1802 applies to all forms of spina bifida other 
than spina  bifida occulta, and that the term "spina 
bifida" refers to a defective closure of the bony encasement 
of the spinal cord but does not include other neural tube 
defects such as encephalocele and anencephaly.  It is noted, 
however, that 38 U.S.C.A. § 1802 states only that the 
provisions pertaining to "spina bifida" benefits apply to 
all forms and manifestations of spina bifida except spina 
bifida occulta.  The United States Court of Appeals for 
Veterans Claims (Court) has found that VAOPGCPREC 5-99 is not 
necessarily binding on VA adjudicators in addressing this 
issue.  See Jones v. Principi, 16 Vet. App. 219 (2002) 
(holding that the VA Office of General Counsel failed in 
VAOPGCPREC 5-99 to address what the broader term "forms and 
manifestations of spina bifida" encompasses, and that the 
Board erred in relying solely upon the definition of spina 
bifida set forth in the General Counsel opinion).  

Here, from the medical evidence in the claims file, it may 
not be conclusively determined whether the appellant has a 
"form" or "manifestation" of spina bifida other than spina 
bifida occulta, and a medical examination with an opinion as 
to this matter is indicated.  See 38 C.F.R. § 3.159(c).  
Notably, the appellant has not been afforded a VA 
examination.  See also 38 C.F.R. § 3.814(d)(3). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
that she submit any evidence in her 
possession that pertains to her claim 
and has not been submitted previously.  

2.  Arrange for a VA examination of the 
appellant by an appropriate specialist 
to determine whether she manifests a 
form of spina bifida other than spina 
bifida occulta.  All indicated studies 
should be performed.  After examination 
of the appellant and review of the 
entire record (which includes 
conflicting diagnoses of spina bifida 
occulta and spina bifida by various 
private health care providers), the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that the appellant has any 
form and manifestation of spina bifida 
other than spina bifida occulta.  
Advise the examiner that VA pays 
benefits to children of Vietnam 
veterans for forms and manifestations 
of spina bifida except spina bifida 
occulta.  If the answer is in the 
affirmative, the examiner is requested 
to identify each clinical finding(s) 
that is a form or manifestation of 
spina bifida.  

The examiner should explain the 
rationale for any opinion.  

The claims folder must be provided to 
the examiner prior to examination and 
that it was available for review should 
be noted in the examination report.  

3.  Thereafter, adjudicate on a de novo 
basis the claim of claim of entitlement 
to benefits under 38 U.S.C.A. § 1805 
for a child born with spina bifida.  If 
the benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and her 
representative an opportunity to 
respond.  

Thereafter, the claim should be returned to the Board if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


